Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 8, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The majority of the foreign documents have not been provided, Applicant has provided translations of these documents however these translations are not a copy of the actual document and are not complete as they are missing the drawings.
In the most recent reply Applicant does not make any comments regarding this issue nor have copies of the documents been filed, therefore the issue has not been resolved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term "low-conductive" in claims 1-3 is a relative term which renders the claim indefinite.  The term "low-conductive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What degree of conductivity is permitted but still be considered “low”?  See Remarks below.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 as amended makes it clear that the subject matter of the claim is related to the intermediate product.  As noted in the prior rejection Claim 1 is drawn to a final product which does not include a sliding layer at a point of contact, claim 9 is defining a thickness of the layer at different regions prior to the removal of the layer at the apex.  The final product does not have any coating layer at the apex and thus claim 9 is defining an intermediate product that has no bearing on the final product which is claimed in claim 1 as no specific final thickness requirement at the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natu, US PGPub 2012/0240350, in view of Slayne, USP 2011/0076096.  
Regarding claim 1, Natu discloses a bearing [a bushing is a type of bearing] comprising: a generally cylindrical sidewall (13) comprising an electrically conductive substrate (see paragraph 0016), and an electrically non-conductive or low-conductive sliding layer (10, see paragraph 0017) coupled to the substrate, wherein the generally cylindrical sidewall comprises a plurality of protrusions (17) protruding radially inward or radially outward from a bore defining a central axis (see figures 1 and 2), wherein at least one protrusion is adapted to contact an opposing component such that at a point of contact the bearing has a void area free of the sliding layer so as to provide electrical conductivity between the bearing and the opposing component (see Figure 3b, the dome shape of the protrusions provides point contact and as described in the disclosure figure 3b is the configuration of the bushing when it is used, see paragraph 0020).
Natu further discloses that the substrate can be made out of spring steel (see paragraph 0028) however Natu is silent with regards to any particular spring rate and thus does not disclose that the at least one protrusion has a spring rate of not greater than 30 kN/mm.
Slayne teaches a similar bushing/bearing with a spring steel substrate (see paragraph 0018) that includes a series of protrusions and is configured to provide a spring rate [radial stiffness] of 20kN/mm (see paragraph 0007).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Natu and provide the substrate with the protrusion to have a particular spring rate, including known spring rates in the range of not greater than 30kN/mm, such as 20kN/mm taught by Slayne, since selecting a particular spring force provides the predictable result of setting a particular degree of slip resistance (as suggested by Slayne) and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 5-7 Natu discloses that the sliding layer (10) is disposed on an inner surface of the generally cylindrical sidewall, and the substrate (13) is disposed on an outer surface of the generally cylindrical sidewall [clm 5] (see figures 3a and 3b), wherein the sliding layer is disposed on an outer surface of the generally cylindrical sidewall, and the substrate is disposed on an inner surface of the generally cylindrical sidewall [clm 6] (see paragraph 0017 which states the location of 10 can be on the outer surface), or wherein the sliding layer is overlying the substrate on both sides and disposed on an inner surface and an outer surface of the generally cylindrical sidewall [clm 7] (Natu discloses that there are two layers a sliding layer 10 and a coating 14, one each side of the substrate and both being non-conductive, see paragraphs 0017 and 0018, “sliding layer” is not structural limiting, since both the sliding layer and the coating are on sliding surfaces of the bushing they can both be considered “sliding layers”).
Regarding claim 8, Natu discloses that each of the protrusions includes a circumferential width (left to right in figures 2a and 3b) and a radial height (direction of protrusion), and a circumferential hump extending in the radial direction (the dome shape is a circumferential hump), the hump rising to and falling from an apex within the circumferential width (from left to right or right to left the dome rises in height to the apex and then falls) and being axially bound by a pair of shoulders (the domes are located in the center region of the bearing/bushing element with flat surfaces between the axial ends and the dome, this flat surface is a shoulder under the broadest reasonable interpretation).
However, in the alternative, claim 8 is further rejected in view of Slayne.
While Natu discloses a protrusion that meets the claim limitation under the broadest reasonable interpretation Slayne further teaches the identical protrusion shape used in the instant application (see figure 3 of the instant application vs figure 1 of Slayne).  Thus Slayne also teaches that each of the protrusions includes a circumferential width (dimension around the circumference) and a radial height (direction of protrusion), and a circumferential hump extending in the radial direction (crest of 108 mates hump 113 of the instant application), the hump rising to and falling from an apex within the circumferential width (from left to right or right to left in the circumferential direction the hump or crest 108 rises in height to the apex and then falls) and being axially bound by a pair of shoulders (111 which are identical to the shoulders of the instant application).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the shape of the protrusions in Natu and replace them with any known protrusion shape used in a bearing/bushing of the same type, such as the shape taught by Slayne which is identical to that of the instant application, since substituting between different known protrusion shapes provides the same predicable result of providing a protrusion that provides a yielding or spring character to support relative movement but can also accommodate misalignment.  Substituting between different known shapes is not new or inventive.
Regarding claims 9 and 10, as noted above these claims are comparing dimensions of the sliding layer in the intermediate product, these are not limiting the final product.  Since all of the structural features of the final product as recited by claim 1 are rendered obvious claims 9 and 10 are also rejected.  
Regarding claim 11, Natu discloses that the generally cylindrical sidewall further comprises unformed sections spaced circumferentially between a first pair of adjacent protrusions (each protrusion on the inner surface or each on the outer surface is uniformly spaced around the assembly see figure 2).
Regarding claim 12, Natu further discloses that the generally cylindrical sidewall further comprises a radially extending flange (23).
Regarding claim 13, Natu discloses that the void area is located on an apex of the protrusion (see Figure 3b).
Regarding claims 19 and 20, Natu in view of Slayne, as applied above, does not disclose that the protrusions are in the form of elongated fingers with an arcuate portion and a polygonal portion.
Slayne further teaches the identical protrusion shape used in the instant application (see figure 3 of the instant application vs figure 1 of Slayne).  Thus Slayne also teaches that each of the protrusions that are in the form of an elongated finger with an arcuate portion and a polygonal portion (111 which are identical to the shoulders of the instant application, the arcuate portion being the curved dome shape at 108 and the polygonal portion being the triangular end face at 111 just like in the instant application).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the shape of the protrusions in Natu and replace them with any known protrusion shape used in a bearing/bushing of the same type, such as the shape taught by Slayne which is identical to that of the instant application and is an elongated finger with both arcuate and polygonal portions, since substituting between different known protrusion shapes provides the same predicable result of providing a protrusion that provides a yielding or spring character to support relative movement but can also accommodate misalignment.  Substituting between different known shapes is not new or inventive.

Regarding claim 2, Natu discloses an assembly comprising: an outer component (704); an inner component (702); and a bearing (706 in figure 10 showing the bearing element in use, the specifics bearing as shown in figures 1-3b and the bearing is 11) disposed between the outer component and the inner component, wherein the bearing comprises a generally cylindrical sidewall (13) comprising an electrically conductive substrate (see paragraph 0016), and an electrically non-conductive or low-conductive sliding layer (10, see paragraph 0017) coupled to the substrate, wherein the generally cylindrical sidewall comprises a plurality of protrusions (17) protruding radially inward or radially outward from a bore defining a central axis (see figures 1 and 2), wherein at least one protrusion is adapted to contact the outer component or the inner component at a point of contact, wherein at the point of contact [or the area of the protrusion adapted to contact], the bearing has a void area free of the sliding layer so as to provide electrical conductivity between the outer component and the inner component (see Figure 3b, the dome shape of the protrusions provides point contact and as described in the disclosure figure 3b is the configuration of the bushing when it is used, see paragraph 0020). 
Natu further discloses that the substrate can be made out of spring steel (see paragraph 0028) however Natu is silent with regards to any particular spring rate and thus does not disclose that the at least one protrusion has a spring rate of not greater than 30 kN/mm.
Slayne teaches a similar bushing/bearing with a spring steel substrate (see paragraph 0018) that includes a series of protrusions and is configured to provide a spring rate [radial stiffness] of 20kN/mm (see paragraph 0007).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Natu and provide the substrate with the protrusion to have a particular spring rate, including known spring rates in the range of not greater than 30kN/mm, such as 20kN/mm taught by Slayne, since selecting a particular spring force provides the predictable result of setting a particular degree of slip resistance (as suggested by Slayne) and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 15-17, Natu discloses that the protrusions extend radially inward toward the inner component [clm 15] (see 17 in figure 3b), that the protrusions extend radially outward toward the outer component [clm 16] (see 19 in figure 3b) or that at least one protrusion extends radially inward and at least one protrusion extends radially outward toward the mating components [clm 17] (see 17 and 19 in figure 3b).

Regarding claim 3, Natu discloses a method of forming a bearing, comprising: providing a blank comprising an electrically conductive substrate (the core substrate is first provided), and an electrically non-conductive or low-conductive sliding layer coupled to the substrate (layers 10 and/or 14 that are attached to the blank); forming a plurality of protrusions in the blank (the blank is provided with protrusions 17/19 and thus the protrusions have been formed); forming the blank into a bearing comprising a generally cylindrical sidewall wherein the protrusions protrude radially inward or radially outward from the generally cylindrical sidewall (the substrate is formed into a bearing with the protrusions on both sides of the cylindrical sidewall), removing sliding layer from the protrusions to form a void area free of sliding layer adapted to contact an inner component or an outer component so as to provide electrical conductivity between the inner component and the outer component (figure 3a shows the product pre-installation, figure 3b shows that part of the coating is removed during installation, see paragraphs 0019, 0020 and 0027).  NOTE: the providing and forming steps are not limited to specific means of manufacture nor any specific order of operations, Natu discloses a similar product structural that was made by providing and forming all the features, the specification also does not provide any specific means of manufacture nor order of operations other than providing the material and then forming the bearing as discussed when referencing figure 1.
Natu further discloses that the substrate can be made out of spring steel (see paragraph 0028) however Natu is silent with regards to any particular spring rate and thus does not disclose that the at least one protrusion has a spring rate of not greater than 30 kN/mm.
Slayne teaches a similar bushing/bearing with a spring steel substrate (see paragraph 0018) that includes a series of protrusions and is configured to provide a spring rate [radial stiffness] of 20kN/mm (see paragraph 0007).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Natu and provide the substrate with the protrusion to have a particular spring rate, including known spring rates in the range of not greater than 30kN/mm, such as 20kN/mm taught by Slayne, since selecting a particular spring force provides the predictable result of setting a particular degree of slip resistance (as suggested by Slayne) and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Natu discloses that the void area is formed during installation between an outer component and an inner component (see paragraph 0020).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natu, US PGPub 2012/0240350, in view of Slayne, USP 2011/0076096, as applied to claim 1, and further in view of Nias, USP 9,022,683.
Natu does not disclose that the generally cylindrical sidewall of the bearing is formed with a plurality of slots that extend radially through the generally cylindrical sidewall of the bearing.
Nias teaches that a similar bearing element can be provided with a plurality of slots that extend through the generally cylindrical surface (342) for the purpose of providing a targeted weakening of the main body of the ring to reduce the stiffness of the adjacent waves to provide a more even stiffness around the assembly (using the slots reduces the stiffness so the larger gap 314 isn’t significantly weaker, see column 2, line 58-column 3, line 10).
It would have been obvious to one having ordinary skill in the art at the time of filing to further modify Natu and provide slots that extend through the sidewall of the bearing, as taught by Nias, for the purpose of providing a targeted weakening of the main body of the ring to reduce the stiffness of the adjacent waves to provide a more even stiffness around the assembly.

Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.
With regards to the remaining rejection under 35 USC 112(b) Applicant argues that the specification makes the metes and bounds of the relative term clear and cites paragraphs 0034-0036.  In reviewing these paragraphs no range or specific value to define the metes and bounds of “low-conductive” is provided.  What is provides is a listing of materials with no indication what in this list considered low.  What paragraph 0035 states at the end is that “The sliding layer 104 may be an electrically non-conductive or low-conductive sliding material…” which is not linked directly to any of the materials stated above.  Are all the possible materials previously listed considered “low conductive” or just some?  A long listing of possible materials does not provide a standard for determining the degree of a relative term when there is no specific link between the term and the materials listed in the specification.  The paragraphs cited by Applicant recites the “low-conductive” feature after the listing of material and does not link this to any particular material and the listing of materials, specifically in paragraph 0035, includes metal elements which would normally be considered to be a higher conductive element, would metal still count as “low-conductive”?  The listing of materials in this case cannot be used to determine a degree of conductivity that would be considered low and therefore the metes and bounds of the claims remains unclear.
With regards to the remaining rejection under 35 USC 112(d) Applicant argues that the amendment resolves the issue, however as noted above the amendment actually clarifies that this is drawn to an intermediate product and not a final product which claim 1 is drawn to and thus does not limit the claim.  Applicant’s makes no other argument other than the amendment resolves the issue, since the amendment has not been found to resolve the issue the rejection is maintained.  As stated above the claim is drawn to an intermediate product in attempt to define a thickness to the sliding layer at the base of the protrusion, however this is stated as “2 times greater” than the thickness at the apex prior to the coating being removed, however this does not further limit the final product since no value is provided for the coating at the apex prior to machining.  Since no value of the thickness at the apex is provided the claims is stating that the coating at the base is 2 times larger than X but X is not provided and thus the claim does not actually provide any limiting value for the thickness and thus does not further limit claim 1 which already states a coating, which must have a thickness, is present.  If the claim was amended to provide a value for the coating thickness at the apex prior to removal then this would be used to determine a thickness at the base, but since no value is provided there is no further narrowing of the invention gleamed from the claim.  Stating that something is 2 times greater than something that is not present in the final product and is not provided with any minimum degree does not provide any direction as to how thick the final coating must be and thus fails to provide any other further limitation and is merely restating that a coating is present at the base.  
With regards to the prior art rejections in section VI of the reply:
Applicant first states in item a, last paragraph on page 11 that “as admitted by the Office, Natu fails to disclose, teach, or suggest a bearing including:…” with the remainder of the paragraph stating all of the requirements of claim 1.  This is not what the current and prior rejection stated.  What the rejection states is that Natu discloses everything except for the feature regarding the spring rate.  Thus the first part of this argument is not an actuate statement regarding the rejection.
On page 12 Applicant then argues that the teaching reference to Slayne is a “tolerance ring having a radial stiffness, not a bearing.”  While Applicant is correct that Slayne calls the device a tolerance ring this argument does not take into account that the ring is disclosed as supporting movement between the two parts in a rotary direction.  Slayne discloses in paragraph 0022 that if forces “rotational or linear” are applied that the two parts can move relative to each other, this means that the tolerance ring can also support relative movement when slip occurs and thus also functions as a bearing.  In other words Slayne is disclosing that the tolerance ring is between and inner component and an outer component to take up the space between the parts, however when force that would cause the parts to move relative to one another is applied the “tolerance ring” supports relative movement, this is a bearing.  A bearing, specifically bushing or slide type bearings, is a static tolerance ring until force is imparted and it then supports relative movement.  The Slayne document also states in paragraph 0002 that “the invention generally relates to tolerance rings that are located between moving parts”, if the ring is between moving parts then by definition it is a bearing.  It is further noted that Slayne is structurally identical to the ring of the instant application with the features relative to the coating being different (the presence of voids).  The Slayne document is assigned to the same assignee and it appears that the only other difference between the instant application and the Slayne document would be the name of the part.  Calling the same part by another name does not provide a structural distinction.
In items b, c and d the argument presented is that the additional references do not cure the previously noted deficiencies, no additional argument is presented and since Natu and Slayne is not deficient as argued above the rejection is maintained.  However, in light of the amendment to claim 12 the claim is now only rejected by Natu and Slayne, thus also rending the argument regarding Horng moot and in light of the amendment to claims 19 and 20 the claims are now also only rejected by Natu in view of Slayne rending the argument regarding Hagan moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656